Exhibit 10.35

UK SUB-PLAN TO THE

VANDA PHARMACEUTICALS INC.

2006 EQUITY INCENTIVE PLAN:

NOTICE OF RESTRICTED STOCK UNIT AWARD

Specific UK Securities laws advice must be taken where Restricted Stock is
acquired by Participants otherwise than on exercise of an Option

You have been granted units representing shares of Common Stock of Vanda
Pharmaceuticals Inc. (the “Company”) on the following terms:

 

Name of Recipient:   [Name] Total Number of Units Granted:   [Number of Shares]
Date of Grant:   [Date] Vesting Schedule:   25% of the units subject to this
award will vest on each of January 1, [Year 1], January 1, [Year 2], January 1,
[Year 3] and January 1, [Year 4].

You and the Company agree that these units are granted under and governed by the
terms and conditions of the UK Sub-Plan to the Vanda Pharmaceuticals Inc. 2006
Equity Incentive Plan (the “Plan”) and the Restricted Stock Unit Award
Agreement, both of which are attached to and made a part of this document.

You further agree that the Company may deliver by email all documents relating
to the Plan or this award (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a website maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a website, it will notify you by email.

 

RECIPIENT:     VANDA PHARMACEUTICALS INC.       By:         Title    



--------------------------------------------------------------------------------

UK SUB-PLAN TO THE

VANDA PHARMACEUTICALS INC.

2006 EQUITY INCENTIVE PLAN:

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Payment for Units   No payment is required for the units that you are receiving.
Vesting   The units vest in installments, as shown in the Notice of Stock Unit
Award. No additional units vest after your Service has terminated for any
reason. Forfeiture  

If your Service terminates for any reason, then your units will be forfeited to
the extent that they have not vested before the termination date. This means
that any units that have not vested under this Agreement will be cancelled
immediately. You receive no payment for units that are forfeited.

 

The Company determines when your Service terminates for this purpose.

Settlement of Units  

Each unit will be settled on the first Permissible Trading Day that occurs on or
after the day when the unit vests. However, each unit must be settled not later
than the March 15 of the calendar year after the calendar year in which the unit
vests.

 

At the time of settlement, you will receive one share of the Company’s Common
Stock for each vested unit.

“Permissible Trading

Day”

 

“Permissible Trading Day” means a day that satisfies each of the following
requirements:

 

•    The Nasdaq Global Market is open for trading on that day,

 

•    You are permitted to sell shares of the Company’s Common Stock on that day
without incurring liability under Section 16(b) of the Securities Exchange Act
of 1934, as amended,

 

•    Either (a) you are not in possession of material non-public information
that would make it illegal for you to sell shares of the Company’s Common Stock
on that day under Rule 10b-5 of the Securities and Exchange Commission or
(b) Rule 10b5 1 of the Securities and Exchange Commission is applicable,

 

•    Under the Company’s Policy Memorandum Concerning Securities Trading, you
are permitted to sell shares of the Company’s Common Stock on that day, and

 

•    You are not prohibited from selling shares of the Company’s Common Stock on
that day by a written agreement between you and the Company or a third party.

 

2



--------------------------------------------------------------------------------

Section 409A   This paragraph applies only if the Company determines that you
are a “specified employee,” as defined in the regulations under Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), at the time of your
“separation from service,” as defined in those regulations. If this paragraph
applies, then any units that otherwise would have been settled during the first
six months following your separation from service will instead be settled during
the seventh month following your separation from service, unless the settlement
of those units is exempt from Section 409A of the Code. Nature of Units   Your
units are mere bookkeeping entries. They represent only the Company’s unfunded
and unsecured promise to issue shares of Common Stock on a future date. As a
holder of units, you have no rights other than the rights of a general creditor
of the Company.

No Voting Rights or

Dividends

  Your units carry neither voting rights nor rights to cash dividends. You have
no rights as a stockholder of the Company unless and until your units are
settled by issuing shares of the Company’s Common Stock. Units Nontransferable  
You may not sell, transfer, assign, pledge or otherwise dispose of any units.
For instance, you may not use your units as security for a loan. Withholding
Taxes   In the event that the Company determines that it or any Subsidiary is
required to account to HM Revenue & Customs for the Award Tax Liability and any
Secondary NIC Liability or to withhold any other tax as a result of the
settlement of this Award you, as a condition to the settlement of this Award,
shall make arrangements satisfactory to the Company to enable it or any
Subsidiary to satisfy all withholding liabilities. You shall also make
arrangements satisfactory to the Company to enable it to satisfy any withholding
requirements that may arise in connection with the vesting or disposition of
Shares purchased by settling this Award. Tax Consultation   You understand that
you may suffer adverse tax consequences as a result of your purchase or
disposition of the Shares. You represent that you will consult with any tax
advisors you deem appropriate in connection with the purchase or disposition of
the Shares and that you are not relying on the Company or any Affiliate for any
tax advice.

 

3



--------------------------------------------------------------------------------

Section 431 Election   As a further condition of the settlement of this Award,
you shall have signed a Section 431 Election in the form set out in Appendix A
or in such other form as may be determined by HM Revenue & Customs from time to
time. Employer’s National Insurance Charges   As a further condition of the
settlement of this Award you shall join with the Company or any other company or
person who is or becomes a Secondary Contributor in making a Joint Election
which has been approved by HM Revenue & Customs, for the transfer of the whole
of any Secondary NIC Liability. Your Tax Indemnity  

•    To the extent permitted by law, you hereby agree to indemnify and keep
indemnified the Company, and the Company as trustee for and on behalf of any
related corporation, for any Award Tax Liability and Secondary NIC Liability.

 

•    The Company shall not be obliged to allot and issue any Shares or any
interest in Shares pursuant to the settlement of this Award unless and until you
have paid to the Company such sum as is, in the opinion of the Company,
sufficient to indemnify the Company in full against the Award Tax Liability and
the Secondary NIC Liability, or you have made such other arrangement as in the
opinion of the Company will ensure that the full amount of any Award Tax
Liability and any Secondary NIC Liability will be recovered from you within such
period as the Company may then determine.

 

•    In the absence of any such other arrangement being made, the Company shall
have the right to retain out of the aggregate number of shares to which you
would have otherwise been entitled upon the settlement of this Award, such
number of Shares as, in the opinion of the Company, will enable the Company to
sell as agent for you (at the best price which can reasonably expect to be
obtained at the time of the sale) and to pay over to the Company sufficient
monies out of the net proceeds of sale, after deduction of all fees, commissions
and expenses incurred in relation to such sale, to satisfy your liability under
such indemnity.

 

4



--------------------------------------------------------------------------------

Data Protection  

By entering into this Stock Option Agreement, and as a condition of the grant of
this Award, you consent to the collection, use, and transfer of personal data as
described in this paragraph to the full extent permitted by and in full
compliance with applicable laws.

 

You understand that the Company and its Subsidiaries hold Data about you for the
purpose of managing and administering the Plan.

 

You further understand that the Company and/or its Subsidiaries will transfer
Data among themselves as necessary for the purposes of implementation,
administration, and management of your participation in the Plan, and that the
Company and/or its Subsidiary may each further transfer Data to any Data
Recipients.

 

You understand that these Data Recipients may be located in your country of
residence or elsewhere, such as the United States. You authorise the Data
Recipients to receive, possess, use, retain, and transfer Data in electronic or
other form, for the purposes of implementing, administering, and managing your
participation in the Plan, including any transfer of such Data, as may be
required for the administration of the Plan and/or the subsequent holding of
Shares on your behalf, to a broker or third party with whom the Shares acquired
on exercise may be deposited. Where the transfer is to be to a destination
outside the European Economic Area, the Company shall take reasonable steps to
ensure that your personal data continues to be adequately protected and securely
held.

 

You understand that you may, at any time, review the Data, request that any
necessary amendments be made to it, or withdraw your consent herein in writing
by contacting the Company. You further understand that withdrawing consent may
affect your ability to participate in the Plan.

Restrictions on Resale   You agree not to sell any shares at a time when
applicable laws, Company policies or an agreement between the Company and its
underwriters prohibit a sale. This restriction will apply as long as your
Service continues and for such period of time after the termination of your
Service as the Company may specify. Employment   Your award or this Agreement
does not give you the right to be retained by the Company or a subsidiary of the
Company in any capacity. The Company and its subsidiaries reserve the right to
terminate your Service at any time. Adjustments   In the event of a stock split,
a stock dividend or a similar change in Company stock, the number of your units
will be adjusted accordingly, as the Company may determine pursuant to the Plan.

 

5



--------------------------------------------------------------------------------

Personal Representative   Your Personal Representative will receive any vested
units that you hold at the time of your death. Effect of Merger   If the Company
is a party to a merger, consolidation or reorganization, then your units will be
subject to the applicable provision of the Plan, provided that any action taken
must either (a) preserve the exemption of your units from Section 409A of the
Code or (b) comply with Section 409A of the Code. Additional Terms  

You have no right to compensation or damages for any loss in respect of this
Award where such loss arises (or is claimed to arise), in whole or in part, from
the termination of your employment; or notice to terminate employment given by
or to you. This exclusion of liability shall apply however termination of
employment, or the giving of notice, is caused other than in a case where a
competent tribunal or court, from which there can be no appeal (or which the
relevant employing company has decided not to appeal), has found that the
cessation of your employment amounted to unfair or constructive dismissal of you
and however compensation or damages may be claimed.

 

You have no right to compensation or damages for any loss in respect of this
Award where such loss arises (or is claimed to arise), in whole or in part, from
any company ceasing to be a Subsidiary of the Company; or the transfer of any
business from a Subsidiary of the Company to any person which is not a
Subsidiary of the Company. This exclusion of liability shall apply however the
change of status of the relevant company, or the transfer of the relevant
business, is caused, and however compensation or damages may be claimed.

Applicable Law   This Agreement will be interpreted and enforced under the laws
of the State of Delaware (without regard to their choice-of-law provisions). The
Section 431 Election and the Joint Election shall be governed by the laws of
England and Wales.

The Plan and Other

Agreements

 

The text of the Plan, the Section 431 Election and the Joint Election are
incorporated in this Agreement by reference.

 

The Plan, this Agreement, the Notice of Restricted Stock Unit Award, the Section
431 Election and the Joint Election constitute the entire understanding between
you and the Company regarding this award. Any prior agreements, commitments or
negotiations concerning this award are superseded. This Agreement may be amended
only by another written agreement between the parties.

 

6



--------------------------------------------------------------------------------

BY SIGNING THE COVER SHEET OF THIS AGREEMENT, YOU AGREE TO ALL OF THE

TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

7



--------------------------------------------------------------------------------

APPENDIX A

SECTION 431 ELECTION

 

8